Name: Council Regulation (EEC) No 3623/81 of 15 December 1981 fixing the intervention prices for fresh or chilled sardines and anchovies for the 1982 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12 . 81 Official Journal of the European Communities No L 363/5 COUNCIL REGULATION (EEC) No 3623/81 of 15 December 1981 fixing the intervention prices for fresh or chilled sardines and anchovies for the 1982 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, between 35 % and 45 % of the guide price depending on the production and marketing characteristics pecu ­ liar to each product ; Whereas the guide prices for fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 have been fixed for the 1982 fishing year by Regula ­ tion (EEC) No 3621 /81 (3); Whereas given the present state of information on the market situation for the products in question and the absence of any experience in relation to purchase on the open market of these products , the intervention prices should be fixed at a level such as to ensure maximum support of the market, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 9 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 100/76 provides that intervention prices should be fixed for fresh or chilled sardines and anchovies at a level designed to ensure the stability or market prices without leading to the formation of structural surpluses in the Community ; Whereas Article 9 (3) of the said Regulation provides that the intervention price should be fixed at a level HAS ADOPTED THIS REGULATION : Article 1 The intervention prices applicable until 31 December 1982 for fresh or chilled sardines and anchovies and the products to which they relate are hereby fixed as follows : (ECU/tonne) Species Commercial specifications (') Intervention priceFreshness category Size Presentation 1 . Sardines (a) Atlantic Extra 3 Whole fish 234 (b) Mediterranean Extra 3 Whole fish 176 2 . Anchovies Extra 2 Whole fish 218 (') The freshness categories , sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 100/76 . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER (') OJ No L 20, 28 . 1 . 1976 , p . 1 . h OJ No L 359, 31 . 12 . 1980, p . 13 . (3) See page 1 of this Official Journal .